Citation Nr: 0708459	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  03-17 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 50 percent for a right 
knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The veteran served on active duty from April 1950 to April 
1953.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, that continued a 10 percent rating for the 
veteran's right knee disability.

The veteran requested a hearing at the RO before a local 
Decision Review Officer, and that hearing was scheduled.  The 
veteran failed to report for the initial hearing, and there 
were additional hearings rescheduled and cancelled.  In any 
event, in a February 2004 letter the veteran informed the RO 
that he was withdrawing his request for a hearing, with the 
understanding that he would be scheduled for an examination.  
That examination was held in April 2004.  Since the veteran 
withdrew his request for a hearing, there is no need to 
reschedule him for a new hearing.  There are no due process 
concerns regarding his right to a hearing.  38 C.F.R. 
§ 20.700(a) (2006).	

In November 2004, the Board remanded this case to the RO for 
further development and consideration.  

In March 2006, the RO granted an increased (50 percent) 
rating for the veteran's right knee disability effective as 
of December 28, 2005.  As that is less than the maximum 
schedular rating for the disability, and because the veteran 
has not expressed satisfaction with the rating assigned, the 
matter of the rating for right knee disability remains on 
appeal.  See AB v. Brown, 6 Vet. App, 35 (1993).  The veteran 
has not disagreed with the effective date assigned for the 
increased rating, and this decision is confined to the matter 
of whether a rating in excess of 50 percent is warranted.  

In his April 2006 response to the March 2006 supplemental 
statement of the case (SSOC), the veteran claimed entitlement 
to a total disability rating on the basis of individual 
unemployability (TDIU).  Read liberally, see Durr v. 
Nicholson, 400 F.3d 1375 1380 (Fed. Cir. 2005), his response 
also raises a claim for special monthly compensation (SMC) 
due to being housebound and/or based on the need for regular 
aid and attendance.  These additional issues have not been 
considered by the RO, much less denied and appealed to the 
Board.  They are referred to the RO for appropriate 
development and consideration.  See Godfrey v. Brown, 7 Vet. 
App. 398 (1995) (the Board does not have jurisdiction of an 
issue not yet adjudicated by the RO).  See, too, 38 C.F.R. 
§ 20.200 (2006).


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claim, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  The medical evidence of record reflects that the 
veteran's right knee disability manifests with 
osteoarthritis, as demonstrated by pain on range of motion, 
markedly impaired range of motion on both flexion and 
extension, and the requirement for use of a cane and a brace 
for ambulation. 


CONCLUSION OF LAW

The requirements for a rating of 60 percent, but no more, for 
right knee disability are met.  38 U.S.C.A. §§ 1155, 5107, 
5110 (West 2002 and Supp. 2006); 38 C.F.R. §§ 4.1, 4.25 4.68, 
4.71a, Diagnostic Codes 5003, 5162, 5163, 5164, 5260, 5261 
(2006); VA O.G.C. Prec. Op. No. 9-2004 (September 17, 2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 redefined VA's duty to assist the veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, a September 2001 RO letter informed the veteran 
of the notice and assistance requirements but did not inform 
him of the legal requirements to support a claim for an 
increased rating.  In a February 2005 letter, however, issued 
pursuant to the remand, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate the claim for an increased rating, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of and to 
submit any further evidence that was relevant to the claim.  
A March 2006 letter informed the veteran how disability 
evaluations and effective dates are assigned and the type 
evidence which impacts those determinations.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's recent post-service medical records and examination 
reports, and VA outpatient treatment records from the 
facilities identified by the veteran.

The Board notes that the current claims file is a rebuilt 
iteration, as apparently the veteran's original claims file 
was lost, and extensive efforts to locate it were unfruitful.  
Thus, his service medical records and rating decisions prior 
to 2001 are no longer of record.  While very mindful that 
disabilities must be reviewed and rated in relation to their 
history, 38 C.F.R. § 4.1, the Board nonetheless finds no 
prejudice to the veteran as a result of this state of 
affairs, as the examination reports of record provide a clear 
and accurate picture of the current severity of his right 
knee disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The severity of disability in 2001 has little impact 
on whether a rating in excess of 50 percent is warranted at 
this time.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  Any error in the sequence of events or content of 
the notice is not shown to have any effect on the case or to 
cause injury to the claimant.  The March 2006 notice of how 
effective dates are determined was issued at the same time as 
the March 2006 SSOC, which means the veteran's claim had 
received not only a readjudication, but he also was allowed 
an increase in his rating.  See also Mayfield v. Nicholson, 
19 Vet. App. 103, 128 (2005), reversed and remanded, 444 F.3d 
1328 (Fed. Cir. 2006), affirmed, No. 02-1077 (December 21, 
2006); see, too, Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), is 
sufficient to cure a timing defect).  Thus, any such error is 
harmless or was fully cured and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco, 7 Vet. App. at 58.

Osteoarthritis is rated under Diagnostic Code 5003 as 
degenerative arthritis.  See 38 C.F.R. § 4.71a.  Diagnostic 
Code 5003 provides that degenerative arthritis established by 
X-ray is rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the joint involved.  
Diagnostic Code 5003.  

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees.  A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.

Here, by way of the March 2006 rating decision, the RO 
increased the rating for the veteran's right knee disability 
to 50 percent based on his limitation of motion on extension, 
under Diagnostic Code 5261.  This is the maximum allowable 
rating under that Code.  

While no higher rating is warranted under Diagnostic Code 
5261, the Board notes that the General Counsel, VA, 
interpreted Diagnostic Codes 5260 and 5261 and the applicable 
law as allowing separate ratings for limitation of motion on 
both flexion and extension, where applicable.  See VA O.G.C. 
Prec. Op. No.9-2004 (September 17, 2004).

Turning to the medical evidence of record, we note that the 
December 2005 examination report reflects that, in addition 
to the veteran's right knee range of motion on extension 
being limited to 45 degrees, it also was limited on flexion 
to only 0 to 15 degrees, and the veteran's motion was very 
painful.  Range of motion on flexion limited to 15 degrees 
meets the criteria for the maximum rating of 30 percent.  
Diagnostic Code 5260.  Thus, the medical evidence of record 
shows the veteran's right knee disability meets the criteria 
for a separate rating of 30 percent for loss of motion on 
flexion.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5260.

Therefore, following VA O.G.C. Prec. Op. No.9-2004, the Board 
finds that the veteran is entitled to separate ratings for 
limitation of motion on both flexion (warranting a 30 percent 
rating) and extension (warranting a 50 percent rating).  
Diagnostic Codes 5260 and 5261.  The 30 percent rating 
awarded by this decision, in addition to the veteran's 
current 50 percent rating, is indeed, a grant of the 
veteran's claim for a rating in excess of 50 percent for the 
right knee disability.

The applicable rating criteria, however, require that the 
veteran's combined rating be limited to the maximum allowed 
as if his right leg was amputated above the knee.  According 
to 38 C.F.R. § 4.68, the combined rating for disabilities of 
an extremity shall not exceed the rating for the amputation 
at the elective level, were amputation to be performed.  With 
specific regard to the leg, amputation of a lower extremity 
at the middle or lower third of the thigh may be assigned a 
60 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5162.  Amputation of a leg with defective stump and thigh 
amputation recommended or amputation not improvable by a 
prosthesis controlled by natural knee action may also be 
assigned a 60 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5163, 5164.

Thus, in this case, the "amputation rule" precludes a 
combined rating in excess of 60 percent for pathology 
involving one knee.  38 C.F.R. §4.71a, Diagnostic Code 5162 
(the rating for amputation at the middle or lower third of 
the thigh) and Diagnostic Codes 5163, 5164 (the rating for 
amputation of a leg with defective stump and thigh amputation 
recommended or amputation not improvable by a prosthesis 
controlled by natural knee action).  See 38 C.F.R. §§ 4.25, 
including Table I (regarding combined ratings).  

Since the schedular criteria provide for no more than a 60 
percent rating for leg amputation with defective stump, thigh 
amputation recommended; amputation not improvable by 
prosthesis controlled by natural knee action; and thigh 
amputation of the leg at the mid-thigh level or below, an 
increased combined rating higher than 60 percent cannot be 
assigned.  38 C.F.R. § 4.71, Diagnostic Code 5162, 5163.

Thus, the Board finds that the veteran's right knee 
disability is appropriately rated at 60 percent, based on a 
combination of separate ratings under Diagnostic Codes 5003-
5260 and 5003-5261.  To this extent his claim for increase is 
granted.   A schedular rating higher than 60 percent, 
however, cannot be assigned.  38 C.F.R. § 4.71, Diagnostic 
Code 5162, 5163.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

The Board has considered whether this portion of the 
veteran's claim should be referred for consideration of an 
extraschedular evaluation, and has concluded that no such 
referral is warranted.  The record does not show that he has 
been frequently hospitalized for problems with the right 
knee, and there is nothing in the record to suggest that his 
disability picture is so exceptional or unusual as to render 
impractical the application of the regular schedular 
standards.  In other words, he does not have any symptoms 
from his service-connected right knee disorder that are 
unusual or are different from those contemplated by the 
schedular criteria for an amputation at that level.  

Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. 
§§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically 
states: "[g]enerally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  See 
also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  

The Board therefore concludes that referral for 
extraschedular consideration is not warranted in this case.  
In the absence of any evidence that reflects that this 
disability is exceptional or unusual such that the regular 
schedular criteria are inadequate to rate it, referral for 
consideration of an extraschedular rating is not in order.
 

ORDER

Entitlement to a 60 percent evaluation for a right knee 
disability is granted, subject to the law and regulations 
governing the award of monetary benefits.




____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


